Exhibit 10.03

MONRO MUFFLER BRAKE, INC.

DEFERRED COMPENSATION PLAN

Monro Muffler Brake, Inc. (hereinafter referred to as the “Company”) hereby
amends and restates, effective unless otherwise noted as of January 1, 2011, the
Monro Muffler Brake, Inc. Deferred Compensation Plan (hereinafter referred to as
the “Plan”). The Plan is being amended to comply with recent guidance under
Internal Revenue Code Section 409A. The Plan will be maintained by the Company
for the purpose of providing benefits for certain key employees.

ARTICLE 1

ELIGIBILITY AND PARTICIPATION

Section 1.1 Any key management employee who satisfies the definition of being
within “a select group of management or highly compensated employees” under
Title I of ERISA pursuant to such guidelines and other eligibility requirements
as may be established by the Compensation Committee of the Board of Directors of
the Company (the “Committee”) may become a participant (a “Participant”) in the
Plan. Generally, eligibility will be limited to (1) employees who are highly
compensated employees with the meaning of Section 414(q) of the Tax Code,
(2) field employees working in the position of Zone Manager or higher, or
(3) management-level employees working in the Company’s central offices. An
employee who is eligible to participate in this Plan in a calendar year shall
not continue to be eligible to participate in the Plan in any subsequent
calendar year unless the employee satisfies the foregoing eligibility criteria
in such subsequent calendar year.

Section 1.2 An eligible employee may defer regular compensation under this Plan
only by making a written election with the Company before the beginning of the
calendar year in which he/she will perform the services to which the deferred
compensation relates. Bonuses and other performance compensation based on a
performance period of 12 months or more may be deferred if the bonus deferral
election is made at least six months prior to the end of the performance period.
Notwithstanding the foregoing, for the first year an employee becomes eligible
to participate, both regular compensation and bonus deferral elections may be
made at any time up to 30 days after the date the employee first becomes
eligible but only with respect to compensation or bonus earned after the
election is made. Such written elections shall include: (a) the amount to be
deferred; (b) the payment method for receiving retirement benefits; and (c) the
time of payment. The terms of an election shall be irrevocable except that
(i) one subsequent deferral election may be made under Section 3.5 and (ii) a
new election form may be filed with respect to deferrals for subsequent years
under such terms as a Participant may elect consistent with the provisions of
this Plan. If a Participant fails to make any election for a subsequent year
after having made an initial election, deferrals will continue automatically in
accordance with the latest election filed with the Company.

Section 1.3 In addition to Participant deferrals pursuant to Section 1.2, each
year the Company shall contribute for each Participant the amount that, but for
such Participant’s status as a “highly compensated employee,” would have been
contributed by the Company to the Monro Muffler Brake, Inc. Profit Sharing Plan
(the “Profit Sharing Plan”) for such Participant. The Company shall also
contribute for each Participant the amount that it would have contributed to the
Profit Sharing Plan for such Participant as a matching contribution if the
Participant had not been restricted in the amount of contributions he could make
to the Profit Sharing Plan due to nondiscrimination testing limits or other
contribution limits that apply to highly compensated employees under the Profit
Sharing Plan (provided that any matching contributions to this Plan shall not
take into account compensation that exceeds the annual compensation limit of
Code Section 401(a)(17)), as well as any additional discretionary amounts as the
Committee shall determine. As a condition to receiving any Company matching
contributions into this Plan for a calendar year, the Participant agrees that
(i) he or she shall contribute the maximum amount eligible for matching
contributions under the under the Profit Sharing Plan, and (ii) his or her
deferral election under the Profit Sharing Plan shall be irrevocable for the
calendar year.

Section 1.4 The Company shall establish and maintain a deferred compensation
account (an “Account”) for each Participant for purposes of measuring the
amounts payable under the Plan. The amount of salary and bonus deferred
hereunder shall be credited to this Account as of the date such amounts
otherwise would be payable to the Participant. The Company contributions
determined pursuant to Section 1.3 shall be credited to this Account as of the
date such amounts otherwise would have been contributed to the Profit Sharing
Plan.

Section 1.5 The portion of the Participant’s Account attributable to his own
contributions and the earnings on them are 100 percent vested at all times. The
portion of the Participant’s Account attributable to Company contributions and
the earnings on them shall be subject to the vesting schedule for Company
matching contributions under the Company’s Profit Sharing Plan, as



--------------------------------------------------------------------------------

amended from time to time. At the time this Section 1.5 is initially effective,
vesting is 25 percent after two years of service, 50 percent after three years
of service, 75 percent after four years of service, and full vesting after five
years of service and for all subsequent years.

ARTICLE 2

DEFERRED COMPENSATION

Section 2.1 Each Account shall be credited with earnings or charged with losses
until the entire amount credited to the Account has been distributed to the
Participant or the Participant’s beneficiary in accordance with a written
beneficiary designation which has been delivered to the Company. Earnings and
losses on the amounts credited to an Account shall be calculated on the basis of
an interest rate or other formula as specified by the Committee.

ARTICLE 3

DISTRIBUTION

Section 3.1 Subject to the special timing rules in this section, a Participant’s
benefit shall be distributed at such time and in such form as the Participant
has elected in his or her deferral election. A Participant may elect as the time
of payment either a specified date or the earlier of a specified date or
separation from service.

Notwithstanding the Participant’s election, if his or her elected time of
payment occurs after his or her 65th birthday and separation from service occurs
prior to the elected payment date, the benefit commencement date shall be the
earlier of the elected date or the fifth anniversary of the date of separation.
If a benefit is payable in full, or, in the case of installments, to commence,
as of a specified date, payments shall be made or commence no later than
December 31 of the specified year. If a benefit is payable on account of
separation from service, it shall be paid or commence as soon as
administratively practicable but no later than the later of (i) December 31 of
the year in which the separation occurs, or (ii) 90 days following the
separation. In no event will payments be made or commence earlier than two years
following the deferral.

The form of payment shall be in a single cash sum or in annual installments over
a period not to exceed 10 years as elected by the Participant in the deferral
election. In any event, the amount payable to a Participant shall not exceed the
portion of his or her Account that is vested on the date of the triggering
event.

Section 3.2 In the case of an unforeseeable emergency, the Committee shall
distribute all or a portion of the vested portion of an Account before the
payment date specified in the Participant’s deferral election, but the amount of
the distribution shall not exceed the amount needed to relieve the unforeseeable
emergency. For this purpose, the Committee shall determine the existence of an
unforeseeably emergency under such rules as it may establish provided that in no
event shall a distribution be made that fails to satisfy the definition of an
unforeseeable emergency as set forth in Code Section 409A. For purposes of the
Plan, the term “unforeseeable emergency” hall mean an unanticipated emergency
that is caused by an event beyond the control of the Participant that would
result in severe financial hardship to the Participant resulting from (i) an
illness or accident of the Participant, the Participant’s spouse, or the
Participant’s dependent (as defined in Code Section 152(a)), (ii) loss of the
Participant’s property due to casualty, or (iii) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, all as determined in the sole discretion of the Committee.

Section 3.3 In the case of the death of any Participant before distribution of
the full amount of his or her Account, any remaining amounts shall be
distributed to the Participant’s beneficiary in a single cash sum or in
installments over a period not to exceed 10 years as designated on the deferral
election. If a Participant has not designated a beneficiary, or if no designated
beneficiary is living on the date of distribution, then, notwithstanding any
provision herein to the contrary, such amounts shall be distributed to such
Participant’s estate in a lump sum distribution as soon as administratively
feasible following such Participant’s death but no later than the March 15 of
the year following the year in which the death occurred. If the deferral
election fails to specify the form of payment to a beneficiary, payment shall be
made in a single cash sum.

Section 3.4 If a Participant becomes disabled prior to commencement of benefits,
his or her vested Account shall commence as soon as administratively practicable
but no later than the March 15 of the year following the year in which the
disability occurred, in the form of payment designated in the deferral election.
For this purpose, disability has the meaning given this term in Code
Section 409A.

Section 3.5 Except for earlier payments expressly authorized by this Plan and
Code Section 409A, no benefit may be paid earlier than the date specified in a
deferral election. In addition, no subsequent deferral election shall be
permitted to extend the



--------------------------------------------------------------------------------

payment of benefits beyond the payment date set forth in the relevant deferral
election, except for a subsequent deferral election that satisfies all of the
following conditions:

 

  •  

the subsequent election must be made 12 months or more prior to the
previously-selected payment date; and

 

  •  

the new payment commencement date must be at least five years later than the
previously-selected payment date; and

 

  •  

the subsequent election may not be effective until at least 12 months after the
date on which it is made.

Only one such subsequent deferral election may be made after the initial
deferral election. A Participant with a post-65 elected payment date may make a
subsequent deferral election in accordance with this Section 3.5, provided that
the new payment commencement date may not extend beyond the later of (i) five
years later than the previously-selected payment date, or (ii) the fifth
anniversary of the date of separation.

Section 3.6 Notwithstanding any other provision of the Plan to the contrary or a
Participant’s election of a payment date, a distribution from the Account of
specified employee that is triggered by a separation from service may not be
made before the date which is six months after the separation from service date.
For purposes of this Plan, “specified employee” or “separation from service”
shall have the meanings set forth in Code Section 409A

ARTICLE 4

AMENDMENT AND TERMINATION OF PLAN

Section 4.1 The Company reserves the right to amend or terminate the Plan at any
time. However, the time and method of payment of any amounts credited to an
Account of any Participant shall remain subject to the provisions of the Plan
and the Participant’s deferral election except as otherwise permitted by Code
Section 409A and regulations thereunder. No amendment or termination shall
directly or indirectly reduce the balance of any Account as of the effective
date of such amendment or termination. No additional credits or contributions
will be made to the Accounts after termination of the Plan, but earnings may
continue to be credited to the Accounts and any losses shall be charged to the
Accounts until all benefits are distributed to the Participants or to their
beneficiaries.

ARTICLE 5

CLAIMS PROCEDURE

Section 5.1 For purposes of handling claims with respect to this Plan, the
“Claims Reviewer” shall be the Committee, unless another person or
organizational unit is designated by the Company as Claims Reviewer.

Section 5.2 An initial claim for benefits under the Plan must be made by the
Participant or his or her beneficiary in accordance with the terms of the Plan.
Not later than 90 days after receipt of such a claim, the Claims Reviewer will
render a written decision on the claim to the claimant, unless special
circumstances require the extension of such 90-day period. If such extension is
necessary, the Claims Reviewer shall provide the claimant with written
notification of such extension before the expiration of the initial 90-day
period. Such notice shall specify the reason or reasons for such extension and
the date by which a final decision can be expected. In no event shall such
extension exceed a period of 90 days from the end of the initial 90-day period.
In the event the Claims Reviewer denies the claim of a claimant in whole or in
part, the Claims Reviewer’s written notification shall specify, in a manner
calculated to be understood by the claimant: the reason for the denial; a
reference to the Plan or other document or form that is the basis for the
denial; a description of any additional material or information necessary for
the claimant to perfect the claim; an explanation as to why such information or
material is necessary; and an explanation of the applicable claims procedure.
Should the claim be denied in whole or in part and should the claimant be
dissatisfied with the Claims Reviewer’s disposition of the claimant’s claim, the
claimant may have a full and fair review of the claim by the Company upon
written request submitted by the claimant or the claimant’s duly authorized
representative, and received by the Company within 60 days after the claimant
receives written notification that the claimant’s claim has been denied. In
connection with such review, the claimant or the claimant’s duly authorized
representative shall be entitled to review pertinent documents and submit the
claimant’s views as to the issues, in writing. The Company shall act to deny or
accept the claim within 60 days after receipt of the claimant’s written request
for review, unless special circumstances require the extension of such 60-day
period. If such extension is necessary, the Company shall provide the claimant
with written notification of such extension before the expiration of such
initial 60-day period. In all events, the Company shall act to deny or accept
the claim within 120 days of the receipt of the claimant’s written request for
review. The action of the Company shall



--------------------------------------------------------------------------------

be in the form of a written notice to the claimant and its contents shall
include all of the requirements for action on the original claim. In no event
may a claimant commence legal action for benefits the claimant believes are due
the claimant until the claimant has exhausted all of the remedies and procedures
afforded the claimant by this Article 5. No such legal action may be made after
the earlier of (1) the applicable statute of limitations or (2) one year after
the date of the Company’s final decision.

ARTICLE 6

MISCELLANEOUS

Section 6.1 The Plan constitutes a mere promise by the Company to make benefit
payments in the future. The right of a Participant or beneficiary to receive a
distribution hereunder shall be an unsecured, contractual claim, and neither a
Participant nor his or her designated beneficiary shall have any rights greater
than those of a general, unsecured creditor against any assets of the Company.
The Plan at all times shall be considered entirely unfunded both for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended.

Section 6.2 Accounts under this Plan and any benefits which may be payable
pursuant to this Plan are not subject in any manner to anticipation, sale,
alienation, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of a Participant or beneficiary. No interest or right
to receive a benefit may be taken, either voluntarily or involuntarily, for the
satisfaction of the debts of, or other obligations or claims against, such
person or entity, including claims for alimony, support, separate maintenance
and claims in bankruptcy proceedings. The rights of an Eligible Employee under
this Plan shall not be transferable, voluntarily or involuntarily, other than by
will or the laws of descent and distribution and are exercisable during the
Eligible Employee’s lifetime only by the Eligible Employee or the Eligible
Employee’s guardian or legal representative.

Section 6.3 The Plan shall be administered by the Committee or its designee (the
“Administrator”), which shall have the exclusive authority, duty and power to
interpret and construe the provisions of the Plan as the Administrator deems
appropriate including the authority to determine eligibility for benefits under
the Plan. The Administrator shall have the duty and responsibility of
maintaining records, making the requisite calculations and disbursing the
payments hereunder. The interpretations, determinations, regulations and
calculations of the Administrator shall be final and binding on all parties.

Section 6.4 Expenses of administration shall be paid by the Company. The
Administrator shall be entitled to rely on all tables, valuations, certificates,
opinions, data and reports furnished by any actuary, accountant, controller,
counsel or other person employed or retained by the Company with respect to the
Plan.

Section 6.5 The Administrator shall furnish individual annual statements of
benefits to each Participant, or current beneficiary, in such form as determined
by the Administrator or as required by law.

Section 6.6 The sole rights of a Participant or beneficiary under this Plan
shall be to have this Plan administered according to its provisions and to
receive whatever benefits he or she may be entitled to hereunder, and nothing in
the Plan shall be interpreted as a guaranty that any assets of the Company will
be sufficient to pay any benefit hereunder. Further, the adoption and
maintenance of this Plan shall not be construed as creating any contract of
employment between the Company and any Participant. The Plan shall not affect
the right of the Company to deal with any Participants in employment respects,
including their hiring, discharge, compensation, and conditions of employment.

Section 6.7 The Administrator may from time to time establish rules and
procedures which it determines to be necessary for the proper administration of
the Plan and the benefits payable to an individual in the event that the
individual is declared incompetent and a conservator or other person legally
charged with that individual’s care is appointed. Except as otherwise provided
herein, when the Company determines that such individual is unable to manage his
or her financial affairs, the Company may pay such individual’s benefits to such
conservator, person legally charged with such individual’s care, or institution
then contributing toward or providing for the care and maintenance of such
individual. Any such payment shall constitute a complete discharge of any
liability of the Company and the Plan for such individual.

Section 6.8 The Plan may be continued after a sale of assets of the Company, or
a merger or consolidation of the Company into or with another corporation or
entity only if and to the extent that the transferee, purchaser or successor
entity agrees to continue the Plan. In the event that the Plan is not continued
by the transferee, purchaser or successor entity, then the Plan shall be
terminated subject to the provisions of Article 4.

Section 6.9 Each Participant shall keep the Company informed of his or her
current address and the current address of any designated beneficiary. The
Company shall not be obligated to search for any person. If such person is not
located within three



--------------------------------------------------------------------------------

(3) years after the date on which payment of the Participant’s benefits payable
under this Plan may first be made, payment may be made as though the Participant
or his or her beneficiary had died at the end of such three-year period.

Section 6.10 Unless expressly provided thereunder, the amounts to which a
Participant is entitled under the Plan shall not be deemed to be compensation
for the purpose of calculating the amount of a Participant’s benefits or
contributions under a pension plan or retirement plan qualified under
Section 401(a) of the Internal Revenue Code of 1986, as amended, the amount of
life insurance payable under any life insurance plan established or maintained
by the Company, or the amount of any disability benefit payments payable under
any disability plan established or maintained by the Company, except to the
extent specifically provided in any such plan.

Section 6.11 The captions of Sections and paragraphs of this Plan are for
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.

Section 6.12 To the extent required by the laws in effect at the time
compensation or deferred compensation payments are made, the Company shall
withhold from such compensation, or from deferred compensation payments made
hereunder, any taxes required to be withheld for federal, state or local
government purposes.

Section 6.13 Notwithstanding any provision herein to the contrary, neither the
Company nor any individual acting as an employee or agent of the Company shall
be liable to any Participant, former Participant, designated beneficiary, or any
other person for any claim, loss, liability or expense incurred in connection
with the Plan, unless attributable to fraud or willful misconduct on the part of
the Company or any such employee or agent of the Company.

Section 6.14 All questions pertaining to the construction, validity and effect
of the Plan shall be determined in accordance with the laws of the United States
and to the extent not preempted by such laws, by the laws of the State of New
York.

Section 6.15 This Plan shall be governed by and subject to the requirements of
Code Section 409A and shall be interpreted and administered in accordance with
that intent. If any provision of this Plan would otherwise conflict with or
frustrate this intent, that provision will be interpreted and deemed amended so
as to avoid the conflict. The Committee reserves the right to take any action it
deems appropriate or necessary to comply with the requirements of Code
Section 409A and may take advantage of such transition rules under Code
Section 409A as it deems necessary or appropriate. Since this Plan is intended
to operate in conjunction with the Profit Sharing Plan, any questions concerning
plan administration or the calculation of benefits that arise but are not
specifically addressed by this Plan shall be considered in light of the Profit
Sharing Plan. In addition, unless the context requires otherwise, the terms used
in this Plan shall have the same meaning as the same terms used in the Profit
Sharing Plan.

 

MONRO MUFFLER BRAKE, INC. By:    /s/ Catherine D’Amico  

        Executive Vice President – Finance,

 

        Chief Financial Officer and Treasurer